Order filed January 14, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00850-CV
                                    ____________

 THE ESTATE OF MARGARET KLOVENSKI, JAKE KLOVENSKI, AND
       MARY HASSLER, INDIVIDUALLY AND AS NEXT FRIENDS,
                          Appellants

                                        V.

                       DR. ASHISH KAPOOR, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-31943

                                    ORDER

      Appellants’ brief was due December 16, 2013. No brief or motion for
extension of time has been filed.

      Unless appellants file their brief with the clerk of this court on or before
February 7, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM